Opinion issued March 31, 2011
 

 
 
 
 
              
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00687-CR
____________
 
JOHN DESMOND JOHNSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the County Court at Law No. 2
Fort Bend County, Texas
Trial Court Cause No. 140610A
 
 

MEMORANDUM
OPINION




              Appellant
John Desmond Johnson attempts to appeal his June 25, 2010 theft conviction,
imposed pursuant to a plea agreement. Under Texas Rule of Appellate Procedure
26.2(a), a notice of appeal was due on July 26, 2010. Tex. R. App. P. 26.2(a).  Appellant, however, filed his notice of appeal
on July 27, 2010.  The appellate court
may extend the time to file the notice of appeal if appellant files a motion
requesting an extension of time to file the appeal within 15 days of the
deadline to file the appeal.  No motion
for extension of time was filed.  See Tex.
R. App. P. 26.3.
              A
notice of appeal that complies with the requirements of rule 26 is essential to
vest this court with jurisdiction. See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  The court of criminal appeals has expressly
held that, without a timely filed notice of appeal or motion for extension of
time, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); see
also Slaton, 981 S.W.2d at 210.
              Because
the notice of appeal in this case was untimely, we have no basis for
jurisdiction over this appeal. Accordingly, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 25.2(d), 42.3(a),
43.2(f).
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Bland and Brown.
Do not publish.   Tex.
R. App. P. 47.2(b).